Title: To George Washington from Lord Stirling, 20 March 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



My Dear General.
New York 20th March 1776

I received your letter by express of the 14th And your letter of the same date to General Lee which I opened and forwarded agreeable to the directions he left me. I am happy to find that the Aid called in from New Jersey and Connecticut exactly concords your Sentiments. The two Regiments of Connecticut now here consisting of About 500 Rank and file each, they are Impatient to go home as many of them are farmers who want to mark out their Summers work, The time of their engagement with General Lee ends next Monday. I have used my best endeavours to prevail on them to Stay till their places are Supplyed from that quarter, but it is Still doubtful whether they will

consent to it; of this I have appriz’d Govr Trumbull And have requested him to Supply their places And to make the whole 2000 from that Colony. From New Jersey I have requested 1000 men, about 200 of them are come in, About 1000 are ordered from the Northern Counties of this province, none of them are yet arrived we have now in this place and in Long Island about 2500 men Including the above two Connecticut Regiments. The Millitia in Town Amount to About as many more; near one half of the whole are on Fatigue every day, carrying into execution the plan of Defence formed by General Lee, they go on with great Spirit and Industry. The Congress have ordered Eight Thousand men for the defence of this City and province, The Corps to make up this number are, four Regiments from Pensilvania, one from New Jersey and four of this province none of which are yet arrived And most of them are Incomplete and unfit to march, especially the latter of which not Above 200 are yet in Town: And some of them I find are to be employed on Hudsons river, and the Northern parts of this province. From this State of the matter you will See that if the Ministerial Troops leave Boston and move this way, how Necessary it will be to Detatch a large part of your army to this place, which Undoubtedly is the most Important Object in North America. On Receiving your last letter I had determined to Detain at this place the Eleven Tons of powder designed for your Camp, but least the Manœuvres at Boston Should prove a feint, I have ordered five Tons of it to proceed tomorrow Morning The rest will follow According to the intelligence we receive.
⟨10 oClock⟩ P.M. Brigadier General Thompson is arrived here this day and of Course takes the Command, my utmost Industry will be exerted to assist him in it. My most Sincere and best wishes Attend you And have the honour to be, My Dear General Your most Obedient hume Serv⟨t⟩

Stirling,

